DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
Claims 1-20 have been examined in this application.  This communication is the first action on the merits of these claims.
Claim Objections
Claim 1 is objected to because of the following informalities:  “where the rim member in connected to the top portion in a manner than maintains” appears to have typographical errors and should be amended to “where the rim member is connected to the top portion in a manner that maintains”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9-20 are rejected under 35 USC 103 as being unpatentable over US Patent Number 7,988,681 to McGarity in view of US Patent Number 8,333,351 to Kramer.

Regarding claim 1
A bottom portion and a side wall that define an interior (bag 20), wherein the bottom portion and the side wall are made of a foldable material (Figure 3 shows the bag in a folded configuration);
A top portion with an opening that allows access to the interior (mouth 12); and
A rim member connectable to the top portion and sized and shaped to extend around the perimeter of the opening (foldable ring 28),
Wherein the collapsible container is positionable in an open configuration where the rim member is connected to the top portion in a manner that maintains the opening in an open position (see Figures 5-7), wherein the collapsible container is positionable in a collapsed configuration, and wherein the collapsed configuration, the collapsible container takes on a substantially flat shape (see Figures 3-4) having a longest dimension less than the longest dimension of the opening when the collapsible container is in the open configuration (column 4, lines 18-20 disclose “the folded size of the foldable ring is generally about ½ of the size of the open diameter for a round opening”).
McGarity does not disclose at least a portion of the rim member is disconnected from the top portion in the collapsed configuration.  However, this limitation is taught by Kramer.  Sieling discloses a wire bag mouth holder and opener (see Figure 1) that can be removed and disconnected from the bag (see Figures 8-10).  It would be obvious to a person having ordinary skill in the art to modify McGarity using the teachings from Kramer in order to allow the ring to be removed and reused.

Regarding claims 2 (dependent on claim 1) and 18 (dependent on claim 14)¸ McGarity discloses the rim member being the only rigid structure in the collapsible container (see Figures 5-8).

Regarding claim 3 (dependent on claim 1), McGarity discloses the bottom portion and the side wall are made of water impermeable material.  Column 5, lines 35-37 disclose “The material should be impervious to water in general and, specifically, to water-containing waste”.  

Regarding claim 5 (dependent on claim 1), McGarity does not disclose a lid that can cover the opening when the collapsible container is in the open configuration.  However, McGarity discloses an enclosure 18 and drawstring 16 that can close the opening.  It would be obvious to a person having ordinary skill in the art to modify McGarity to use a lid instead of the drawstring as a substitution of known ways to close an opening.  

Regarding claim 6 (dependent on claim 1), McGarity discloses the top portion comprises a flap that creates a pocket, and wherein at least a portion of the rim member is container within the pocket (foldable ring enclosure 30).  

Regarding claim 7 (dependent on claim 6)¸ McGarity discloses the pocket extending the entire perimeter around the opening and wherein the entire rim member is contained within the pocket when the collapsible container is in the open configuration (see Figure 5).  

Regarding claim 9 (dependent on claim 6), McGarity discloses the rim member being permanently contained within a portion of the pocket (foldable ring enclosure 30).  

Regarding claim 10 (dependent on claim 6)¸ Kramer further teaches the entire rim member is removable from the pocket (bag mouth holder 1 is removable from the bag 6).  

Regarding claims 11 (dependent on claim 1) and 15 (dependent on claim 14), McGarity discloses the side wall being cylindrical (see Figures 5-7), wherein the opening is circular (see mouth 12), and wherein the rim member is a wire in the form of a circular hoop (see ring 28).  

Regarding claims 12 (dependent on claim 11) and 16 (dependent on claim 15), McGarity discloses the circular hoop is a collapsible hoop (see Figures 2-4).  

Regarding claims 13 (dependent on claim 12) and 17 (dependent on claim 14)¸ McGarity discloses the circular hoop can be collapsed by twisting the circular hoop into a Figure 8 and then doubled over to create a double hoop (see Figures 3-4) having a diameter about half the diameter of the uncollapsed circular hoop (column 4, lines 18-20 disclose “the folded size of the foldable ring is generally about ½ of the size of the open diameter for a round opening”).  

Regarding claim 14, McGarity discloses a collapsible container comprising:
A bottom portion and a side wall that define an interior (bag 20), wherein the bottom portion and the side wall are made of a foldable material (Figure 3 shows the bag in a folded configuration);
A top portion with an opening that allows access to the interior (mouth 12); and
A rim member connectable to the top portion and sized and shaped to extend around the perimeter of the opening (foldable ring 28),
Wherein the collapsible container is positionable in an open configuration where the rim member is connected to the top portion in a manner that maintains the opening in an open position (see Figures 5-7), wherein the collapsible container is positionable in a collapsed configuration, and wherein the rim member is contained within the collapsed container when in the collapsed configuration (see Figure 3).
McGarity does not disclose at least a portion of the rim member is disconnected from the top portion in the collapsed configuration.  However, this limitation is taught by Kramer.  Sieling discloses a wire bag mouth holder and opener (see Figure 1) that can be removed and disconnected from the bag (see Figures 8-10).  It would be obvious to a person having ordinary skill in the art to modify McGarity using the teachings from Kramer in order to allow the ring to be removed and reused.

Regarding claim 19, McGarity discloses a method of collapsing a container, the method comprising:
Providing a collapsible container comprising
A bottom portion and a side wall that define an interior (bag 20), wherein the bottom portion and the side wall are made of a foldable material (Figure 3 shows the bag in a folded configuration);
A top portion with an opening that allows access to the interior (mouth 12); and
A rim member connectable to the top portion and sized and shaped to extend around the perimeter of the opening (foldable ring 28),
Maintaining the collapsible container in an open position by connecting the rim member to the top portion in a manner that maintains the opening in an open position (see Figures 5-7);
Folding the bottom portion and the side wall to collapse the collapsible container into a collapsed configuration, wherein the rim member is contained within the collapsed configuration (see Figures 3-4),
And wherein in the collapsed configuration, the collapsible container takes on a substantially flat shape (see Figures 3-4) having a longest dimension less than the longest dimension of the opening when the collapsible container is in the open configuration (column 4, lines 18-20 disclose “the folded size of the foldable ring is generally about ½ of the size of the open diameter for a round opening”).  
McGarity does not disclose disconnecting at least a portion of the rim member from the top portion.  However, this limitation is taught by Kramer.  Sieling discloses a wire bag mouth holder and opener (see Figure 1) that can be removed and disconnected from the bag (see Figures 8-10).  It would be obvious to a person having ordinary skill in the art to modify McGarity using the teachings from Kramer in order to allow the ring to be removed and reused.

Regarding claim 20 (dependent on claim 19), McGarity discloses the rim member is a collapsible hoop and wherein the method comprises collapsing the collapsible hoop into a double hoop having a reduced diameter (see Figures 3-4).  

Claim 4 is rejected under 35 USC 103 as being unpatentable over US Patent Number 1,961,947 to Sieling in view of US Patent Number 7,988,681 to McGarity and US Patent Number 8,333,351 to Kramer.

Regarding claim 4
A bottom portion and a side wall that define an interior (bag 10), wherein the bottom portion and the side wall are made of a foldable material (column 4, lines 23-24 disclose “The bag is made entirely of fabric of the usual or desired mesh”);
A top portion with an opening that allows access to the interior (see Figure 1); and
A rim member connectable to the top portion and sized and shaped to extend around the perimeter of the opening (ring 18),
Wherein the collapsible container is positionable in an open configuration where the rim member is connected to the top portion in a manner that maintains the opening in an open position (see Figure 1),
Wherein the bottom portion and the side wall are made of water permeable material (bag 10 is used in a coffee urn, where the water has to percolate through the coffee grounds and the bag).  
Sieling does not disclose the collapsible container is positionable in a collapsed configuration, and wherein in the collapsed configuration, the collapsible container takes on a substantially flat shape having a longest dimension less than the longest dimension of the opening when the collapsible container is in the open configuration.  However, this limitation is taught by McGarity.  McGarity discloses a collapsible container 
where at least a portion of the rim member is positionable in a collapsed, flat configuration (see Figures 3-4), and column 4, lines 18-20 disclose “the folded size of the foldable ring is generally about ½ of the size of the open diameter for a round opening”.  It would be obvious to a person having ordinary skill in the art to modify Sieling using the teachings from McGarity in order to make the container smaller for storage.  
.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554. The examiner can normally be reached 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642